Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 1 of 17




                          EXHIBIT C
Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 2 of 17




             Selected Excerpts from Android
                      Developer Guides
Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 3 of 17




              Excerpts from Manifest.permission
 available at https://developer.android.com/reference/android/Manifest.permission




                                                                                    2
Manifest.permission | Android Developers
                           Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 4 of 17

  READ_CALL_LOG
  added in API level 16

  public static final String READ_CALL_LOG

  Allows an application to read the user's call log.

  Note: If your app uses the READ_CONTACTS permission and both your minSdkVersion and targetSdkVersion values are
  set to 15 or lower, the system implicitly grants your app this permission. If you don't need this permission, be sure your
  targetSdkVersion is 16 or higher.

  Protection level: dangerous

  Constant Value: "android.permission.READ_CALL_LOG"




  READ_CONTACTS
  added in API level 1

  public static final String READ_CONTACTS

  Allows an application to read the user's contacts data.

  Protection level: dangerous

  Constant Value: "android.permission.READ_CONTACTS"




                                                                                                               3
https://developer.android.com/reference/android/Manifest.permission.html#READ_CALL_LOG[2/18/2019 9:17:36 AM]
Manifest.permission | Android Developers
                           Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 5 of 17

   READ_SMS
   added in API level 1

   public static final String READ_SMS

   Allows an application to read SMS messages.

   Protection level: dangerous

   Constant Value: "android.permission.READ_SMS"




                                                                                                          4
https://developer.android.com/reference/android/Manifest.permission.html#READ_SMS[2/18/2019 9:17:36 AM]
Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 6 of 17




                    Excerpts from <uses-sdk>
available at https://developer.android.com/guide/topics/manifest/uses-sdk-element




                                                                                    5
<uses-sdk> | Android Developers
                            Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 7 of 17




      Documentation




      Android Developer



      <uses-sdk>

          ဧDU Google Play uses the <uses-sdk> attributes declared in your app manifest to filter your app from devices
                 that do not meet it's platform version requirements. Before setting these attributes, make sure that you
                 understand Google Play filters.



      syntax:

               <uses-sdk android:minSdkVersion="integer"
                         android:targetSdkVersion="integer"
                         android:maxSdkVersion="integer" />


      contained in:

              <manifest>

      description:

             Lets you express an application's compatibility with one or more versions of the Android platform,
             by means of an API Level integer. The API Level expressed by an application will be compared to
             the API Level of a given Android system, which may vary among different Android devices.

             Despite its name, this element is used to specify the API Level, not the version number of the SDK
             (software development kit) or Android platform. The API Level is always a single integer. You
             cannot derive the API Level from its associated Android version number (for example, it is not the
             same as the major version or the sum of the major and minor versions).

             Also read the document about Versioning Your Applications.

      attributes:

              android:minSdkVersion

                                                                                                                      6
https://developer.android.com/guide/topics/manifest/uses-sdk-element[2/24/2019 12:57:57 PM]
<uses-sdk> | Android Developers
                           Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 8 of 17
                     An integer designating the minimum API Level required for the application to run. The
                     Android system will prevent the user from installing the application if the system's API Level
                     is lower than the value specified in this attribute. You should always declare this attribute.

                          errorCaution: If you do not declare this attribute, the system assumes a default value of "1",
                                  which indicates that your application is compatible with all versions of Android. If your
                                  application is not compatible with all versions (for instance, it uses APIs introduced in API
                                  Level 3) and you have not declared the proper minSdkVersion, then when installed on a
                                  system with an API Level less than 3, the application will crash during runtime when
                                  attempting to access the unavailable APIs. For this reason, be certain to declare the
                                  appropriate API Level in the minSdkVersion attribute.



              android:targetSdkVersion

                     An integer designating the API Level that the application targets. If not set, the default value
                     equals that given to minSdkVersion .

                     This attribute informs the system that you have tested against the target version and the
                     system should not enable any compatibility behaviors to maintain your app's forward-
                     compatibility with the target version. The application is still able to run on older versions
                     (down to minSdkVersion ).

                     As Android evolves with each new version, some behaviors and even appearances might
                     change. However, if the API level of the platform is higher than the version declared by your
                     app's targetSdkVersion , the system may enable compatibility behaviors to ensure that
                     your app continues to work the way you expect. You can disable such compatibility behaviors
                     by specifying targetSdkVersion to match the API level of the platform on which it's running.
                     For example, setting this value to "11" or higher allows the system to apply a new default
                     theme (Holo) to your app when running on Android 3.0 or higher and also disables screen
                     compatibility mode when running on larger screens (because support for API level 11
                     implicitly supports larger screens).

                     There are many compatibility behaviors that the system may enable based on the value you
                     set for this attribute. Several of these behaviors are described by the corresponding platform
                     versions in the Build.VERSION_CODES reference.

                     To maintain your application along with each Android release, you should increase the value
                     of this attribute to match the latest API level, then thoroughly test your application on the
                     corresponding platform version.

                     Introduced in: API Level 4

              android:maxSdkVersion
                                                                                                                              7
https://developer.android.com/guide/topics/manifest/uses-sdk-element[2/24/2019 12:57:57 PM]
<uses-sdk> | Android Developers
                       Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 9 of 17
             API Level 1



      What is API Level?

      API Level is an integer value that uniquely identifies the framework API revision offered by a version of
      the Android platform.

      The Android platform provides a framework API that applications can use to interact with the underlying
      Android system. The framework API consists of:

             A core set of packages and classes

             A set of XML elements and attributes for declaring a manifest file

             A set of XML elements and attributes for declaring and accessing resources

             A set of Intents

             A set of permissions that applications can request, as well as permission enforcements included in
             the system

      Each successive version of the Android platform can include updates to the Android application
      framework API that it delivers.

      Updates to the framework API are designed so that the new API remains compatible with earlier
      versions of the API. That is, most changes in the API are additive and introduce new or replacement
      functionality. As parts of the API are upgraded, the older replaced parts are deprecated but are not
      removed, so that existing applications can still use them. In a very small number of cases, parts of the
      API may be modified or removed, although typically such changes are only needed to ensure API
      robustness and application or system security. All other API parts from earlier revisions are carried
      forward without modification.

      The framework API that an Android platform delivers is specified using an integer identifier called "API
      Level". Each Android platform version supports exactly one API Level, although support is implicit for all
      earlier API Levels (down to API Level 1). The initial release of the Android platform provided API Level 1
      and subsequent releases have incremented the API Level.

      The table below specifies the API Level supported by each version of the Android platform. For
      information about the relative numbers of devices that are running each version, see the Platform
      Versions dashboards page.


       Platform Version                       API Level           VERSION_CODE                Notes

       Android 9                              28                  P                           Platform Highlights

                                                                                                                    8
https://developer.android.com/guide/topics/manifest/uses-sdk-element[2/24/2019 12:16:37 PM]
<uses-sdk> | Android Developers
                           Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 10 of 17
       Android 8.1                            27                  O_MR1                       Platform Highlights

       Android 8.0                            26                  O                           Platform Highlights

       Android 7.1.1                          25                  N_MR1                       Platform Highlights
       Android 7.1

       Android 7.0                            24                  N                           Platform Highlights

       Android 6.0                            23                  M                           Platform Highlights

       Android 5.1                            22                  LOLLIPOP_MR1                Platform Highlights

       Android 5.0                            21                  LOLLIPOP

       Android 4.4W                           20                  KITKAT_WATCH                KitKat for Wearables Only

       Android 4.4                            19                  KITKAT                      Platform Highlights

       Android 4.3                            18                  JELLY_BEAN_MR2              Platform Highlights

       Android 4.2, 4.2.2                     17                  JELLY_BEAN_MR1              Platform Highlights

       Android 4.1, 4.1.1                     16                  JELLY_BEAN                  Platform Highlights

       Android 4.0.3, 4.0.4                   15                  ICE_CREAM_SANDWICH_MR1      Platform Highlights

       Android 4.0, 4.0.1, 4.0.2              14                  ICE_CREAM_SANDWICH

       Android 3.2                            13                  HONEYCOMB_MR2

       Android 3.1.x                          12                  HONEYCOMB_MR1               Platform Highlights

       Android 3.0.x                          11                  HONEYCOMB                   Platform Highlights

       Android 2.3.4                          10                  GINGERBREAD_MR1             Platform Highlights
       Android 2.3.3

       Android 2.3.2                          9                   GINGERBREAD
       Android 2.3.1
       Android 2.3

       Android 2.2.x                          8                   FROYO                       Platform Highlights

       Android 2.1.x                          7                   ECLAIR_MR1                  Platform Highlights

       Android 2.0.1                          6                   ECLAIR_0_1

       Android 2.0                            5                   ECLAIR

       Android 1.6                            4                   DONUT                       Platform Highlights

       Android 1.5                            3                   CUPCAKE                     Platform Highlights
                                                                                                                    9
https://developer.android.com/guide/topics/manifest/uses-sdk-element[2/24/2019 12:16:37 PM]
<uses-sdk> | Android Developers
                           Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 11 of 17
       Android 1.1                            2                   BASE_1_1

       Android 1.0                            1                   BASE




      Uses of API Level in Android

      The API Level identifier serves a key role in ensuring the best possible experience for users and
      application developers:

             It lets the Android platform describe the maximum framework API revision that it supports

             It lets applications describe the framework API revision that they require

             It lets the system negotiate the installation of applications on the user's device, such that version-
             incompatible applications are not installed.

      Each Android platform version stores its API Level identifier internally, in the Android system itself.

      Applications can use a manifest element provided by the framework API — <uses-sdk> — to describe
      the minimum and maximum API Levels under which they are able to run, as well as the preferred API
      Level that they are designed to support. The element offers three key attributes:

              android:minSdkVersion — Specifies the minimum API Level on which the application is able to
             run. The default value is "1".

              android:targetSdkVersion — Specifies the API Level on which the application is designed to
             run. In some cases, this allows the application to use manifest elements or behaviors defined in the
             target API Level, rather than being restricted to using only those defined for the minimum API
             Level.

              android:maxSdkVersion — Specifies the maximum API Level on which the application is able to
             run. Important: Please read the <uses-sdk> documentation before using this attribute.

      For example, to specify the minimum system API Level that an application requires in order to run, the
      application would include in its manifest a <uses-sdk> element with a android:minSdkVersion
      attribute. The value of android:minSdkVersion would be the integer corresponding to the API Level of
      the earliest version of the Android platform under which the application can run.

      When the user attempts to install an application, or when revalidating an appplication after a system
      update, the Android system first checks the <uses-sdk> attributes in the application's manifest and
      compares the values against its own internal API Level. The system allows the installation to begin only
      if these conditions are met:

             If a android:minSdkVersion attribute is declared, its value must be less than or equal to the
                                                                                                          10
https://developer.android.com/guide/topics/manifest/uses-sdk-element[2/24/2019 12:16:37 PM]
<uses-sdk> | Android Developers
                      Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 12 of 17
             system's API Level integer. If not declared, the system assumes that the application requires API
             Level 1.

             If a android:maxSdkVersion attribute is declared, its value must be equal to or greater than the
             system's API Level integer. If not declared, the system assumes that the application has no
             maximum API Level. Please read the <uses-sdk> documentation for more information about how
             the system handles this attribute.

      When declared in an application's manifest, a <uses-sdk> element might look like this:

       <manifest>
         <uses-sdk android:minSdkVersion="5" />
         ...
       </manifest>


      The principal reason that an application would declare an API Level in android:minSdkVersion is to
      tell the Android system that it is using APIs that were introduced in the API Level specified. If the
      application were to be somehow installed on a platform with a lower API Level, then it would crash at
      run-time when it tried to access APIs that don't exist. The system prevents such an outcome by not
      allowing the application to be installed if the lowest API Level it requires is higher than that of the
      platform version on the target device.

      For example, the android.appwidget package was introduced with API Level 3. If an application uses
      that API, it must declare a android:minSdkVersion attribute with a value of "3". The application will
      then be installable on platforms such as Android 1.5 (API Level 3) and Android 1.6 (API Level 4), but not
      on the Android 1.1 (API Level 2) and Android 1.0 platforms (API Level 1).

      For more information about how to specify an application's API Level requirements, see the <uses-
      sdk> section of the manifest file documentation.




                                                                                                     11
https://developer.android.com/guide/topics/manifest/uses-sdk-element[2/24/2019 12:16:37 PM]
Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 13 of 17




            Excerpts from Permissions Overview
  available at https://developer.android.com/guide/topics/permissions/overview




                                                                                 12
Permissions overview | Android Developers
                           Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 14 of 17




      Documentation




      Android Developers



      Permissions overview
      The purpose of a permission is to protect the privacy of an Android user. Android apps must request
      permission to access sensitive user data (such as contacts and SMS), as well as certain system features
      (such as camera and internet). Depending on the feature, the system might grant the permission
      automatically or might prompt the user to approve the request.

      A central design point of the Android security architecture is that no app, by default, has permission to
      perform any operations that would adversely impact other apps, the operating system, or the user. This
      includes reading or writing the user's private data (such as contacts or emails), reading or writing
      another app's files, performing network access, keeping the device awake, and so on.

      This page provides an overview to how Android permissions work, including: how permissions are
      presented to the user, the difference between install-time and runtime permission requests, how
      permissions are enforced, and the types of permissions and their groups. If you just want a how-to guide
      for using app permissions, instead see Request App Permissions.



      Permission approval

      An app must publicize the permissions it requires by including <uses-permission> tags in the app
      manifest. For example, an app that needs to send SMS messages would have this line in the manifest:

       <manifest xmlns:android="http://schemas.android.com/apk/res/android"
                 package="com.example.snazzyapp">

              <uses-permission android:name="android.permission.SEND_SMS"/>

           <application ...>
               ...
           </application>
       </manifest>


                                                                                                      13
https://developer.android.com/guide/topics/permissions/overview[2/24/2019 1:00:02 PM]
Permissions overview | Android Developers
                           Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 15 of 17
      If your app lists normal permissions in its manifest (that is, permissions that don't pose much risk to the
      user's privacy or the device's operation), the system automatically grants those permissions to your app.

      If your app lists dangerous permissions in its manifest (that is, permissions that could potentially affect
      the user's privacy or the device's normal operation), such as the SEND_SMS permission above, the user
      must explicitly agree to grant those permissions.

      For more information about normal and dangerous permissions, see Protection levels.


      Request prompts for dangerous permissions

      Only dangerous permissions require user agreement. The way Android asks the user to grant dangerous
      permissions depends on the version of Android running on the user's device, and the system version
      targeted by your app.


      Runtime requests (Android 6.0 and higher)

      If the device is running Android 6.0 (API level 23) or higher, and the app's targetSdkVersion is 23 or
      higher, the user isn't notified of any app permissions at install time. Your app must ask the user to grant
      the dangerous permissions at runtime. When your app requests permission, the user sees a system
      dialog (as shown in figure 1, left) telling the user which permission group your app is trying to access.
      The dialog includes a Deny and Allow button.

      If the user denies the permission request, the next time your app requests the permission, the dialog
      contains a checkbox that, when checked, indicates the user doesn't want to be prompted for the
      permission again (see figure 1, right).




                                                                                                        14
https://developer.android.com/guide/topics/permissions/overview[2/24/2019 1:00:02 PM]
Permissions overview | Android Developers
                           Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 16 of 17




      Figure 1. Initial permission dialog (left) and secondary permission request with option to turn off further requests (right)

      If the user checks the Never ask again box and taps Deny, the system no longer prompts the user if
      you later attempt to requests the same permission.

      Even if the user grants your app the permission it requested you cannot always rely on having it. Users
      also have the option to enable and disable permissions one-by-one in system settings. You should
      always check for and request permissions at runtime to guard against runtime errors
      ( SecurityException ).

      For details about how to handle runtime permission requests, see Request App Permissions.


      Install-time requests (Android 5.1.1 and below)

      If the device is running Android 5.1.1 (API level 22) or lower, or the app's targetSdkVersion is 22 or
      lower while running on any version of Android, the system automatically asks the user to grant all
      dangerous permissions for your app at install-time (see figure 2).




                                                                                                                      15
https://developer.android.com/guide/topics/permissions/overview[2/24/2019 1:00:02 PM]
Permissions overview | Android Developers
                           Case 3:18-cv-01881-RS Document 95-3 Filed 02/26/19 Page 17 of 17




      Figure 2. Install-time permission dialog

      If the user clicks Accept, all permissions the app requests are granted. If the user denies the
      permissions request, the system cancels the installation of the app.

      If an app update includes the need for additional permissions the user is prompted to accept those new
      permissions before updating the app.

      For an overview of the recommended user experience patterns for requesting permissions, see App
      Permissions Best Practices.

      To learn how to check for and request permissions from the user, see Request App Permissions.




                                                                                                        16
https://developer.android.com/guide/topics/permissions/overview[2/24/2019 1:00:02 PM]
